                                                                                    United States District Court
                                                                                      Southern District of Texas

                          UNITED STATES DISTRICT COURT
                                                                                         ENTERED
                                                                                         June 21, 2021
                           SOUTHERN DISTRICT OF TEXAS
                                                                                      Nathan Ochsner, Clerk
                               MCALLEN DIVISION


BRIAN L. EDWARDS                                §
                                                §
                                                §
VS.                                             §   CIVIL ACTION NO. 7:20-CV-038
                                                §
BOBBY LUMPKIN                                   §
                                                §

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
                    AND GRANTING DISMISSAL

       The Court has reviewed the magistrate judge’s Report and Recommendation regarding

Petitioner Brian L. Edward’s action pursuant to 28 U.S.C. § 2254. After having reviewed the

said Report and Recommendation, and no objections having been filed by either party, the Court

is of the opinion that the conclusions in said Report and Recommendation should be adopted by

this Court.   It is, therefore, ORDERED, ADJUDGED and DECREED that the conclusions

in United States Magistrate Judge Nadia S. Medrano’s Report and Recommendation entered as

Docket Entry No. 21 are hereby adopted by this Court.

       FURTHER, the Court, having adopted the magistrate judge’s conclusions, is of the

opinion that Respondent’s Motion for Summary Judgment should be GRANTED, that

Petitioner’s Motion for Judgment as Matter of Law should be DENIED, that a certificate of

appealability should be DENIED, and that Petitioner’s Petition for Writ of Habeas Corpus under

28 U.S.C. § 2254 should be DISMISSED,

       The clerk shall send a copy of this order to Petitioner and counsel for Respondent.

        SO ORDERED June 21, 2021, at McAllen, Texas.


                                                      ______________________________
                                                      Randy Crane
                                                      United States District Judge


1/1
